DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the last line refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2020/0287055 to Lee et al (hereinafter Lee).
Regarding Claim 17, Lee discloses a semiconductor structure, comprising:
a substrate (110, Fig. 2);
a first fin disposed on the substrate, the first fin including a plurality of first suspended nanostructures (132, 142, etc) vertically stacked over one another;
a first gate stack (210, Fig. 6) engaging the first suspended nanostructures.

Lee does not disclose a second fin disposed on the substrate, the second fin including a plurality of second suspended nanostructures vertically stacked over one another; and a second gate stack engaging the second suspended nanostructures.

However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used the teachings of Lee to form two suspended nanostructures having different concentrations of germanium in middle sections of the suspended nanostructures. Lee discloses that differing concentrations of germanium in middle sections of the suspended nanostructures allows for current to be conducted at different threshold voltages (Abstract). Forming a second suspended nanostructure with germanium concentrations different from the first would have been an obvious duplication of Lee’s method and structure and would have had the obvious result of creating a second suspended nanostructure which could conduct current at different threshold voltages from the first. 


Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method of forming a semiconductor device, comprising:
providing a substrate having a plurality of first semiconductor layers and a plurality of second semiconductor layers disposed over the substrate, wherein the first and second semiconductor layers have different material compositions and are alternatingly disposed with respect to each other in a vertical direction;
patterning the first semiconductor layers and the second semiconductor layers to form a first fin and a second fin;
removing the first semiconductor layers from the first and second fins such that a first portion of the patterned second semiconductor layers becomes first suspended nanostructures in the first fin and that a second portion of the patterned second semiconductor layers becomes second suspended nanostructures in the second fin;
doping a threshold modifying impurity into the first suspended nanostructures in the first fin;
forming a first gate stack over the first fin, wherein a portion of the first gate stack wraps around the first suspended nanostructures, thereby forming a first transistor with a first threshold voltage; and
forming a second gate stack over the second fin, wherein a portion of the second gate stack wraps around the second suspended nanostructures, thereby forming a second transistor with a second threshold voltage that is larger than the first threshold voltage.

US PG Pub 2021/0336038 (“Zhang”), US PG Pub 2020/0287055 (“Lee”) and US PG Pub 2019/0189769 (“Basker”) are cited as being examples of relevant references in the art for comparison to Applicant’s invention. The references form nanostructures having differing threshold voltages due to doping concentrations in the nanosheet channels. However, the references do not dope the nanosheet channels in a manner as claimed by Applicant. For example, Zhang dopes the nanosheet using an in-situ doping process resulting in the source-side of the nanosheet having a greater doping concentration than the drain-side of the nanosheet. Lee, as another example, grows the nanosheets to have different doping concentrations before patterning the layers into a stacked template. 
A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 2-10 depend on Claim 1 and are allowable for at least the reasons above.

Claim 11 recites a method, comprising:
forming a plurality of first suspended layers in a first fin and a plurality of second suspended layers in a second fin, wherein the first and second suspended layers include a same first semiconductor material;
performing a first etching process to remove portions of the first and second suspended layers simultaneously, thereby reducing thicknesses of the first and second suspended layers;
performing a second etching process to remove extra portions of the second suspended layers without etching the first suspended layers, thereby further reducing the thickness of the second suspended layers; and
forming first and second gate stacks engaging the first and second suspended layers, respectively.

US PG Pub 2020/0357911 (“Frougier”), US Patent No. 10,014,390 (“Bouche”), US Patent No. 9,991,352 (“Frougier’352”) and US Patent No. 9,984,936 (“Xie”) are cited as being examples of relevant references in the art for comparison to Applicant’s invention. The references form suspended layers having a thinned thickness. However, the references do not disclose, or suggest, a second etching process as detailed by Applicant. While it may be obvious to form suspended layers having different thicknesses, it is not obvious to perform a second etching process as claimed by Applicant since the first and second fin could be etched independently with one etching process each to arrive at the desired thicknesses. 
A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 12-17 depend on Claim 11 and are allowable for at least the reasons above.

Claims 18 and 19 require the semiconductor structure of Claim 17 further include structural limitations not found in Lee or suggested in Zhang and Basker. Having the concentration of germanium in the middle sections be higher than in the end sections is not an obvious modification of Lee. Furthermore, forming the middle sections of the first suspended nanostructure to be larger than the thickness of the middle sections of the second suspended nanostructure is not an obvious modification of Lee. Claim 20 depends on Claim 19 and is allowable for at least the reasons above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818